 1

 2
                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT

 3                                                            EASTERN DISTRICT OF WASHINGTON



                                                               Jan 24, 2020
 4                                                                 SEAN F. MCAVOY, CLERK



 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    GERALD RUSSELL,
                                                  NO: 2:19-CV-273-RMP
 8                              Plaintiff,
                                                  STIPULATED PROTECTIVE
 9          v.                                    ORDER

10    GC SERVICES LIMITED
      PARTNERSHIP,
11
                                Defendant.
12

13         BEFORE THE COURT is the parties’ Joint Motion for Entry of Stipulated

14   Protective Order, ECF No. 18. A district court may enter a protective order upon a

15   showing of good cause. Fed. R. Civ. P. 26(c). Having reviewed the proposed order

16   and the record, the Court finds that good cause exists to enter the parties’ proposed

17   Stipulated Protective Order. Accordingly, IT IS HEREBY ORDERED that the

18   Parties’ Joint Motion for Entry of Stipulated Protective Order, ECF No. 18, is

19   GRANTED. The Protective Order is set forth below.

20   //

21   //



     STIPULATED PROTECTIVE ORDER ~ 1
 1                                  PROTECTIVE ORDER

 2         1.    As used in this Protective Order, these terms have the following

 3   meanings:

 4               (a) “Attorneys” means counsel of record or other counsel specifically

 5                   retained to represent a party related to this case;

 6               (b) “Confidential” documents are documents designated pursuant to

 7                   paragraph 2;

 8               (c) “Documents” are all materials within the scope of Fed. R. Civ. P.

 9                   34;

10               (d) “Outside Vendors” means messenger, copy, coding, and other

11                   clerical-services vendors not employed by a party or its Attorneys;

12                   and

13               (e) “Written Assurance” means an executed document in the form

14                   attached as Exhibit A.

15         2.    A Party may designate a document “Confidential,” to protect

16   information within the scope of Fed. R. Civ. P. 26(c).

17         3.    All Confidential documents, along with the information contained in

18   the documents, shall be used solely for the purpose of this action, and no person

19   receiving such documents shall, directly or indirectly, use, transfer, disclose, or

20   communicate in any way the documents or their contents to any person other than

21   those specified in paragraph 4. Any other use is prohibited.



     STIPULATED PROTECTIVE ORDER ~ 2
 1         4.     Access to any Confidential document shall be limited to:

 2                (a)    the Court and its staff;

 3                (b)    attorneys, their law firms, and their Outside Vendors;

 4                (c)    persons shown on the face of the document to have authored or

 5                       received it;

 6                (d)    court reporters retained to transcribe testimony;

 7                (e)    the parties;

 8                (f)    outside independent persons (i.e., persons not currently or

 9                       formerly employed by, consulting with, or otherwise associated

10                       with any party) who are retained by a party or its attorneys to

11                       provide assistance as mock jurors or focus group members or the

12                       like, or to furnish technical or expert services, and/or to give

13                       testimony in this action.

14         5.     Third parties producing documents in the course of this action may also

15   designate documents as “Confidential,” subject to the same protections and

16   constraints as the parties to the action. A copy of this Protective Order shall be

17   served along with any subpoena served in connection with this action.            All

18   documents produced by such third parties shall be treated as “Confidential” for a

19   period of 14 days from the date of their production, and during that period any party

20   may designate such documents as “Confidential” pursuant to the terms of this

21   Protective Order.



     STIPULATED PROTECTIVE ORDER ~ 3
 1         6.     Each person appropriately designated pursuant to paragraph 4(f) to

 2   receive Confidential information shall execute a “Written Assurance” in the form

 3   attached as Exhibit A. Opposing counsel shall be notified at least 14 days prior to

 4   disclosure to any such person who is known to be an employee or agent of, or

 5   consultant to, any competitor of the party whose designated documents are sought

 6   to be disclosed. Such notice shall provide a reasonable description of the outside

 7   independent person to whom disclosure is sought sufficient to permit objection to be

 8   made. If a party objects in writing to such disclosure within 14 days after receipt of

 9   notice, no disclosure shall be made until the party seeking disclosure obtains the

10   prior approval of the Court or the objecting party.

11         7.     All depositions or portions of depositions taken in this action that

12   contain confidential information may be designated “Confidential” and thereby

13   obtain the protections accorded other “Confidential” documents. Confidentiality

14   designations for depositions shall be made either on the record or by written notice

15   to the other party within 14 days of receipt of the transcript. Unless otherwise

16   agreed, depositions shall be treated as “Confidential” during the 14-day period

17   following receipt of the transcript. The deposition of any witness (or any portion of

18   such deposition) that encompasses Confidential information shall be taken only in

19   the presence of persons who are qualified to have access to such information.

20         8.     Any party who inadvertently fails to identify documents as

21   “Confidential” shall, promptly upon discovery of its oversight, provide written



     STIPULATED PROTECTIVE ORDER ~ 4
 1   notice of the error and substitute appropriately-designated documents. Any party

 2   receiving such improperly-designated documents shall retrieve such documents

 3   from persons not entitled to receive those documents and, upon receipt of the

 4   substitute documents, shall return or destroy the improperly-designated documents.

 5         9.     If a party files a document containing Confidential information with the

 6   Court, it shall do so in compliance with the Electronic Case Filing Procedures for

 7   the Filing of Sealed Documents for Civil Cases for the Eastern District of

 8   Washington. Prior to disclosure at trial or a hearing of materials or information

 9   designated “Confidential,” the parties may seek further protections against public

10   disclosure from the Court.      Any party requesting protections against public

11   disclosure must comply with the Ninth Circuit’s directives for doing so, as set forth

12   in Kamakana v. City and Cnty. of Honolulu. 447 F.3d 1172, 1178–81 (9th Cir.

13   2006). As the Ninth Circuit has explained, “Those who seek to maintain the secrecy

14   of documents attached to dispositive motions must meet the high threshold of

15   showing that ‘compelling reasons’ support secrecy.” Id. at 1180 (citation omitted).

16   Regarding Confidential documents attached to non-dispositive motions, the parties

17   must demonstrate good cause to maintain their secrecy. Id.

18         10.    Any party may request a change in the designation of any information

19   designated “Confidential.” Any such document shall be treated as designated until

20   the change is completed. If the requested change in designation is not agreed to, the

21   party seeking Confidential treatment may move the Court for appropriate relief,

     providing notice to any third party whose designation of produced documents as
     STIPULATED PROTECTIVE ORDER ~ 5
 1   “Confidential” in the action may be affected. In addition, the following procedure

 2   shall apply:

 3                  (a)   The parties must make every attempt to resolve any dispute

 4                        regarding Confidential designations without court involvement.

 5                        Any motion regarding Confidential designations or for a

 6                        protective order must include a certification, in the motion or in

 7                        a declaration or affidavit, that the movant has engaged in a good

 8                        faith meet and confer conference with other affected parties in an

 9                        effort to resolve the dispute without court action. The

10                        certification must list the date, manner, and participants to the

11                        conference. A good faith effort to confer requires a face-to-face

12                        meeting or a telephone conference.

13                  (b)   If the parties cannot resolve a challenge without court

14                        intervention, the designating party may utilize the procedure set

15                        forth in the Jury Trial Scheduling Order at Section 5(c) by

16                        contacting the courtroom deputy and requesting a telephonic

17                        discovery conference with the Court to resolve the dispute.

18                  (c)   If the dispute cannot be resolved by the Court during a telephonic

19                        discovery conference, then the party who designated the material

20                        as Confidential may file and serve a motion to retain

21                        confidentiality. The burden of persuasion in any such motion

                          shall be on the designating party, which party will have the
     STIPULATED PROTECTIVE ORDER ~ 6
 1                        burden of proving that the information in question is within the

 2                        scope of protection afforded by Fed. R. Civ. P. 26(c). Frivolous

 3                        challenges, and those made for an improper purpose (e.g., to

 4                        harass or impose unnecessary expenses and burdens on other

 5                        parties) may expose the challenging party to sanctions. All

 6                        parties shall continue to maintain the material in question as

 7                        confidential until the court rules on the challenge.

 8         11.      Within 60 days of the termination of this action, including any appeals,

 9   each party shall either destroy or return to the opposing party all documents

10   designated by the opposing party as “Confidential,” and all copies of such

11   documents, and shall destroy all extracts and/or data taken from such documents.

12   Each party shall provide a certification as to such return or destruction within the

13   60-day period. However, Attorneys shall be entitled to retain a set of all documents

14   filed with the Court and all correspondence generated in connection with the action.

15         12.      Any party may apply to the Court for a modification of this Protective

16   Order, and nothing in this Protective Order shall be construed to prevent a party from

17   seeking such further provisions enhancing or limiting confidentiality as may be

18   appropriate.

19   //

20   //

21   //



     STIPULATED PROTECTIVE ORDER ~ 7
 1         13.    No action taken in accordance with this Protective Order shall be

 2   construed as a waiver of any claim or defense in the action or of any position as to

 3   discoverability or admissibility of evidence.

 4         14.    The obligations imposed by this Protective Order shall survive the

 5   termination of this action.

 6         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 7   Order and provide copies to counsel.

 8         DATED January 24, 2020.

 9
                                                s/ Rosanna Malouf Peterson
10                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
11

12

13

14

15

16

17

18

19

20

21



     STIPULATED PROTECTIVE ORDER ~ 8
 1                                      EXHIBIT A
 2                               WRITTEN ASSURANCE

 3         _________________________________________ declares that:
 4         I   reside   at   ____________________________           in   the    City   of
 5   __________________, County of                , State of             . My telephone
 6   number is __________________.
 7         I am currently employed by ___________________________________,
 8   located at _____________________________________________________, and
 9   my current job title is ______________________________.
10         I have read and I understand the terms of the Protective Order dated January
11   24, 2020, filed in Case No. 19-CV-00273-RMP pending in the United States District
12   Court for the Eastern District of Washington. I agree to comply with and be bound
13   by the provisions of the Protective Order. I understand that any violation of the
14   Protective Order may subject me to sanctions by the Court.
15         I shall not divulge any documents, or copies of documents, designated
16   “Confidential” obtained pursuant to such Protective Order, or the contents of such
17   documents, to any person other than those specifically authorized by the Protective
18   Order. I shall not copy or use such documents except for the purposes of this action
19   and pursuant to the terms of the Protective Order.
20         As soon as practical, but no later than 30 days after final termination of this
21   action, I shall return to the attorney from whom I have received them, any documents


     STIPULATED PROTECTIVE ORDER ~ 9
 1   in my possession designated “Confidential,” and all copies, excerpts, summaries,

 2   notes, digests, abstracts, and indices relating to such documents.

 3            I submit myself to the jurisdiction of the United States District Court for the

 4   Eastern District of Washington for the purpose of enforcing or otherwise providing

 5   relief relating to the Protective Order.

 6

 7   Executed on:

 8

 9   (Date)                             (Signature)

10

11

12

13

14

15

16

17

18

19

20

21



     STIPULATED PROTECTIVE ORDER ~ 10
